DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase “if" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The term “efficiency” in claim 4 is a relative term which renders the claim indefinite. The term “efficiency” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “maximizing” in claim 6 is a relative term which renders the claim indefinite. The term “maximizing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Alexander (US 20070186335 A1) in view of Shasho (US 20100180365 A1) and Garrels (US 20170058500 A1).
Claim 1, Alexander discloses a reservoir body (13; FIG 3-6) for holding a fluid, the reservoir body formed of a hollow container having an opening (14); 
a pump mechanism (22, 38, 40, 42) placed over the container opening (14), the pump mechanism comprising a spring-operated piston (24, 28) having a one-way valve (38, 40, 42; depression of the piston causes a pressure change and opens the one way valve) connected to an inlet (14), the inlet extending into the reservoir body; 
an extended spray outlet comprising an outlet tube connected to the piston of the pump mechanism and ending in a vaporizing nozzle (16; Paragraph [0034]; FIG 4-6).
But is silent on wherein a housing of the pump mechanism and spray outlet forming a hook shape of the spray outlet, wherein the housing comprises a lever connected to the spray pump mechanism configured such that actuation of the lever causes the piston to draw fluid through the inlet from the reservoir body to be sprayed out of the vaporizing nozzle.
Shasho teaches a lever (10, FIG 1-2) connected to the pump mechanism.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with lever as taught by Shasho to provide activation of the dispenser when seat is placed down or upon sitting on the seat.
Garrels teaches wherein a housing of the pump mechanism and spray outlet forming a hook shape of the spray outlet (FIG 3A-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Alexander with hook shaped outlet as taught by Garrels to provide a complementary shape to improve the cleanliness of the toilet system. 

Claim 2, Alexander discloses wherein the one-way valve is a floating ball valve (38, 40, 42) configured to prevent drawn fluid from reversing flow back to the container of the reservoir body.

Claim 3, the modified apparatus of Alexander teaches wherein the lever (Shasho: 10; FIG 1-2) is configured to protrude from an outer portion of the housing such that, if (see 112 above) the hook shape of the spray outlet is hooked over the rim of a toilet bowl underneath a toilet seat, a downward motion of the toilet seat will compress the lever and cause a spray of vaporised fluid to be ejected from the apparatus.

Claim 4, Alexander discloses wherein the vaporising nozzle comprises a second valve mechanism (16-17; FIG 6; Paragraph [0034]) to increase fluid ejection efficiency (See 112 above).

Claim 5, the modified apparatus of Alexander teaches wherein the spring (Alexander: 28) of the piston causes the lever (Shasho: 10; FIG 1-2) to return to its original position after an actuation.

Claim 6, the modified apparatus of Alexander discloses wherein the reservoir body, inlet, piston, outlet tube, and vaporising nozzle together form an airtight sealed pathway (Alexander: Paragraph [0031]) for maximizing (see 112 above) the spray pressure caused by actuation of the lever (Shasho: 10).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/Primary Examiner, Art Unit 3754